Case 1:17-cv-01789-DLC Document 502 Filed 10/15/19 Page 1 of 2
Case 1:17-cv-01789-DLC Document 499 Filed 10/15/19 Page 1 of 2

 

UNITED STATES
SECURITIES AND EXCHANGE COMMISSION
100 F St. N.E.
Washington, D.C. 20549
DIVISION OF ENFORCEMENT Olivia 8. Choe
ay, gt Trial Counsel

  

(202) 551-4881
choeo@sec.gov

wa

: RP Ree
¥ re
EUS
i ag as TE Se
i

 

 

VIA ECF

—
ranvat ds pee eatsatmil

  
 

OTROVUCALLY FILED }
\ Vy
t

; |

Honorable Denise L. Cote
United States District Court
500 Pearl Street

New York, NY 10007

pat

"rhea

 

Re: SEC v. Lek Securities Corp. et al., Case No. 17 CV 1789 (DLC)

Dear Judge Cote:

Pursuant to the Court’s instruction at the Final Pretrial Conference, the parties have
conferred and agreed upon the following proposed procedure for exchange of demonstratives
and, if necessary, resolution of any objections to demonstratives.! The parties respectfully
request that the Court approve this procedure and, if necessary, resolve any objections by noon
on Friday, October 18, 2019, as set forth below.

“1. The parties shall exchange any proposed demonstratives by 5pm ET on Tuesday, October
15, 2019.

2, The parties will raise any objections to proposed demonstratives by noon ET on
Wednesday, October 16, 2019.

_ Any objections that cannot be resolved by 5pm ET on Wednesday, October 16, 2019,
shall be presented to the court by noon ET on Thursday, October 17, 2019, as follows:

a, The patties will file the objections themselves via ECF.

b. The parties will provide courtesy copies of the demonstratives to the Court, but
the demonstratives will not be filed on ECF.

. The parties will be available for a telephone conference with the Court, if necessary, on
Thursday afternoon and Friday morning.

 

 

! This proposal only concerns demonstratives to be used in opening statements or with witnesses. This
proposal does not cover demonstratives that the parties may use in summations. This proposal also does not
cover exhibits that the parties have already marked and disclosed.
Case 1:17-cv-01789-DLC Document 502 Filed 10/15/19 Page 2 of 2
Case 1:17-cv-01789-DLC Document 499 Filed 10/15/19 Page 2 of 2

 

5, The Court. will rule on any objections by. noon ET on Friday, Oct ctober- 9 toaliow
the parties adequate time for any Tévisions. ao Le 65 207) to-al

Respectfully submitted,

sf Olivia S, Choe
Olivia S. Choe

ce: Counsel of record (via ECF)
